Citation Nr: 0603221	
Decision Date: 02/06/06    Archive Date: 02/15/06	

DOCKET NO.  99-16 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  
The veteran, who had service in the United States Army 
Reserves until December 1997, including periods of active 
service from August 1976 to August 1979, and from 
November 1990 to October 1991, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

The Board notes that the veteran has initiated appeals from 
several decisions of the RO and the RO has addressed the 
veteran's disagreement with those decisions in various 
Statements of the Case.  However, a Substantive Appeal is not 
of record for any claim beyond the veteran's claim for 
service connection for a lumbar spine disorder.  As such, the 
Board has no jurisdiction to address any other issue than 
that set forth on the title page of this decision.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  More 
specifically, the Board is of the opinion that the veteran 
should be afforded an examination of his lumbar spine to 
ascertain the etiology of all disorders that may be present.

The veteran contends that he sustained an injury to his 
lumbar spine in the same incident in which he incurred his 
service-connected right thumb and thoracic spine 
disabilities.  He essentially maintains that his low back has 
been symptomatic since that injury.

The April 1998 rating decision denied the veteran's claim on 
the basis that the service injury in 1991 involved his 
thoracic spine and that there was no indication that the 
veteran's current lumbar spine disorder was related to his 
fall in service.  The RO noted that the veteran had received 
treatment from a private physician in 1994, in which it was 
noted that he had sustained an injury of his lumbar spine, 
specifically, a herniated disc at L3-L4.  The RO concluded 
that the veteran's current lumbar spine disorder was related 
to the 1994 post service injury.  

In reviewing the available evidence, the Board notes that a 
DD Form 21-73 (Statement of Medical Examination and Duty 
Status) dated in June 1991 showed the veteran had sustained 
an injury in January 1991 when he fell approximately 12 feet 
from a truck while in Saudi Arabia, sustaining back pain, a 
right thumb fracture and head trauma.  A service medical 
record dated in March 1991 contained an assessment of chronic 
low back pain, and a June 1991 Report of Medical History 
portion of a physical examination performed in connection 
with the veteran's release from active service showed that he 
reported that he experienced recurrent back pain, and the 
reviewing physician recorded mechanical low back pain.  

The veteran clearly sustained a post service injury to his 
lumbar spine in 1994.  Nevertheless, service medical records 
which record complaints of "back pain" and "low back pain" 
coupled with the veteran's representation that he had 
experienced low back pain since his 1991 service injury, 
creates a question as to whether the veteran had a low back 
disorder prior to his 1994 post service injury that is 
related to his period of service.  The veteran has not been 
afforded a VA examination of his lumbar spine to address this 
medical question, and the Board believes that the VA's duty 
to assist includes affording the veteran such a VA 
examination under the facts and circumstances of this case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:


The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the veteran's service 
medical records, and following the 
examination and review offer comments and 
an opinion as to whether the veteran has 
a currently diagnosed lumbar spine 
disorder that is causally or 
etiologically related to the 
symptomatology shown in the veteran's 
service medical records and/or the injury 
he sustained in January 1991.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

